EXHIBIT WINLAND ELECTRONICS, INC. ANNOUNCES APPROVAL OF ALL PROPOSALS AT ANNUAL SHAREHOLDERS’ MEETING AND THE ELECTION OF THOMAS J. GOODMANSON AS CHAIRMAN CONTACT: Thomas P. de Petra Cameron Donahue Chief Executive Officer Hayden Communications (507) 625-7231 (651) 653-1854 http://www.winland.com/ MANKATO, Minn. /May 8, 2008 / PR Newswire / Winland Electronics, Inc. (AMEX: WEX), a leading designer and manufacturer of custom electronic control products and systems, announced today the voting results for proposals considered at its annual shareholders’ meeting held on May 6, 2008.Four matters were presented for shareholder approval:1. to set the number of members of the Board of Directors at five; 2. to re-elect Lorin E. Krueger, Thomas J. de Petra, Thomas J.
